Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.    
Claim 8 recites “wherein a relational interaction outcome is determined between two or more users.”
One of ordinary skill in the art cannot make and use the invention without undue experimentation because the specification does not enumerate computer-implemented logical steps to determine the outcome of the interaction.   
Claim 9 recites “wherein a professional interaction outcome is determined between two or more users.”
One of ordinary skill in the art cannot make and use the invention without undue experimentation because the specification does not enumerate computer-implemented logical steps to determine the outcome of the professional interaction.   

 One of ordinary skill in the art cannot make and use the invention without undue experimentation because the specification does not enumerate computer-implemented logical steps to determine the outcome of the educational interaction.  
Claim 11 recites “wherein a social/recreational interaction outcome is determined between two or more users. One of ordinary skill in the art cannot make and use the invention without undue experimentation because the specification does not enumerate computer-implemented logical steps to determine the outcome of the social/recreational interaction. 
Claim 12 recites “wherein a personal interaction outcome is determined between two or more users.  
One of ordinary skill in the art cannot make and use the invention without undue experimentation because the specification does not enumerate computer-implemented logical steps to determine the outcome of the personal interaction. 
Claim 13 recites “wherein a neuro-connection interaction outcome is determined between two or more users.  One of ordinary skill in the art cannot make and use the invention without undue experimentation because the specification does not computer-implemented logical steps to determine the outcome of the neuro-interaction.    

Claim Objections
Claim 19 is objected to because of the following informalities:
19.  The system of claim 19, ………. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob (US 2020/0210507).      
Regarding claim 1, Jacob teaches: 
a database in communication with one or more computing devices via a network, the database is configured to store user characteristics generated via a processor executing instructions stored in the database, the processor configured to perform the following:
Jacob [0095], Fig 1, Disclosed subject matter may determine if individuals have a basic connection with each other, based on needs and differences in their personality. Users may complete one of many personality tests at the start, after they complete their profile. Once the test is completed, the results of the tests are revealed. For the basic test, a user may be given results for the two core categories of communication and intimacy. There may be four personality codes on the scale that are given: high/high, high/low, low/low, and low/high. For the expanded version, users may be given a level that corresponds with each high or low. This may range from extremely high need to extremely low need which comprise the personality code. The results of a user's personality type may be stored in the database.

aggregating user characteristics; 

see specification paragraph 8, In one aspect the user characteristic corresponds to a communication characteristic, and intimacy characteristic, a teamwork characteristic, or another useful characteristic as known in the arts.  

and assigning the user characteristics to one or more identifiers, the identifiers comprised of two or more indicators, the two or more indicators corresponding to at least one user characteristic.
	Jacob [0135] A number of personality traits may contribute to variables and/or may be variables associated with a system for matching. These traits may include, but are not limited to communication, intimacy, adaptability, interactivity (conflict resolution), interactivity (personal time), and social.
	Jacob [0074] FIG. 4A is a tabular illustration showing structure and contents of an empirical database generated from selected answers to exemplary questions in an embodiment. Once an individual inputs data in the form of answers to the questions supplied to the individual by the system, the individual may be assigned a specific dual variable representing 
	See specification paragraph 37, In one example, the four factors include communication, intimacy, adaptability and interactivity. 

Regarding claim 2, Jacob discloses wherein the two or more indicators are each comprised of an alphabetic character or numeric integer. [Fig 4A]

Regarding claim 3, Jacob discloses wherein the user characteristic corresponds to a communication characteristic.
Jacob [0135] A number of personality traits may contribute to variables and/or may be variables associated with a system for matching. These traits may include, but are not limited to communication, intimacy, adaptability, interactivity (conflict resolution), interactivity (personal time), and social.

Regarding claim 4, Jacob discloses wherein the user characteristic corresponds to an intimacy characteristic.
Jacob [0135] A number of personality traits may contribute to variables and/or may be variables associated with a system for matching. These traits may include, but are not limited to communication, intimacy, adaptability, interactivity (conflict resolution), interactivity (personal time), and social.


	Jacob [0120] CAREER--It may be known that individuals tend to prefer jobs that match their personality. If they are fortunate at the time they seek meaningful employment, they might choose a job or career that energizes us rather than depletes us at the end of the day. This may be shown when the disclosed methods and tests are applied. Low-type individuals were shown choosing careers that were requiring less interaction, more solo projects, and less team work.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Davis (US 2013/0159413). 
Regarding claim 6, Jacob discloses the elements of the claimed invention as noted but does not disclose wherein the user is provided a plurality of selectable interaction tabs on the computing device, wherein each tab corresponds to an interaction type.  However, Davis discloses:
	Davis [0055] For certain example embodiments, one or more user interface actions 302 may include, but are not limited to, a type of user interaction (e.g., buttons, keys, physical keyboard, touch screen, swipes, virtual buttons, virtual keyboard, multi-finger touch, speech, textual, movement sensing input such as a shake or a twist, or a combination thereof, etc.), a speed of user interaction (e.g., speech rate, speech cadence, typing speed, swiping speed, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Davis for the purpose of providing one or more interface actions.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Faul (US 2006/0101031) in view of Pulver (US 2018/0300820) in view of Cornell  (US 2019/0141402) in view of Kennewick (US 2017/0345417) in view of Cohn (US 2014/0108048) in view of Masood (US 2014/0329210) in view of Sawford (US 2019/0005456).  
Regarding claim 7, Jacob discloses the elements of the claimed invention as noted but does not disclose wherein the plurality of interaction tabs is comprised of the following: 
a relationship tab

	Faul [0053] An "Add" button 316 is provided on the User Relationships page, which displays the interface for adding relationships. An "Edit" button 318 displays the interface for editing relationships. In one embodiment, the Edit button is only enabled when a single user relationship is selected from the list above. The "Delete" button 320 is used to delete one or more relationships from the list above. In one embodiment, the delete button deletes selected relationships from the list above. The "Customize" button 322 allows modification of a specific user relationship. In one embodiment, the button is only enabled if a single user relationship is selected from the list, and the source of that user relationship was manual entry. In various embodiments, processes are provided for navigating through large numbers of user relationships, such as "<Previous" and "Next>" buttons 324, drop down page list 326, or scroll bars.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Faul for the purpose of adding relationships.  

a professional tab, 
However, Pulver discloses:
	Pulver [0093] In one implementation using the client application the client may locate security professionals near a specified location by entering address, town, city and/or zip code into the security professional tracking screen. The client application allows the client the ability to learn more information about nearby security professionals by clicking on or otherwise activating the graphic or icon representing the security professional. In response, the client application displays a profile of the security professionals that includes a button or other user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Pulver for the purpose of allowing the client to book the security professional instantly.

a social/recreational tab, 
However, Cornell discloses: 
	Cornell abstract, In response to a first user input in connection with a displayed video, a social interaction toolbar is displayed along an edge of a viewing area. The social interaction toolbar includes a plurality of buttons, each corresponding to a social interaction feature. Simultaneously, the video is displayed across substantially all of the viewing area. In response to receiving a selection of a button in the social interaction toolbar, a user interface of the social interaction feature corresponding to the selected button is displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Cornell for the purpose of providing a social interaction toolbar which includes a plurality of buttons, each corresponding to a social interaction feature.

a personal tab, 
However, Kennewick discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Kennewick for the purpose of providing a personal assistant interface.  

a neuro-connection tab
However, Cohn discloses: 
	Cohn [0079] In the present example, the list 712 of selectable medical discipline category buttons includes a "Cardiovascular Medicine" button 714, "Endocrinology" button 716, "Gastroenterology" button 718, "Genitourinary Medicine" button 720, "Hematology and Oncology" button 722, "Immunology and Allergy" button 724, "Infectious Disease" button 726, "Medical Procedure" button 728, "Nephrology" button 730, “Neurology” button 732, "Obstetrics and Gynecology" button 734, "Orthopedics" button 736, "Pathology and Laboratory" button 738, 
language input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Cohn for the purpose of providing selectable medical discipline category buttons. 

coach/trainer tab
However, Masood discloses:
	Masood [0120] FIG. 4 is an illustration of a screen image of a user device 400 displaying an example "to do" list screen 405, in accordance with a representative embodiment of the present disclosure. As shown in the illustration of FIG. 4, the "to do" list screen 405 comprises an area at the top that includes features related to the "gamification" aspects of the present disclosure including, by way of example and not limitation, an identifier 418 of the user (e.g., worker or associate), the current score 412 for the user, the level of accomplishment 414, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings Masood for the purpose of providing user selectable tabs.  

and an educational tab.
However, Sawford discloses:
	Sawford [0179] In the production system mode, the navigation menu is designed so that the `Education` button 71 provides a mechanism for the user to input data by way of two options. One option is for specifying the educational institution that a user may wish to enter by way of the ‘Educational Institution’ button 97, which may be further broken down by the sub-menu structure 99 shown in FIG. 8A. The sub-menu structure 99 provides for the secondary, college and/or tertiary institutions to be selected by way of the drop down menu buttons `Secondary` 101, `College` 103 and `Tertiary` 105 respectively. Each of these buttons provides for the user to enter an existing educational institution that may be searched by `Search Existing` drop down menu buttons 107, or by adding a new institution by way of `Add New` drop down menu buttons 109.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacob,  Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford and further in view of Cahoy (US 2006/0036464)
Regarding claim 8, the combination of Jacob,  Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford discloses the elements of the claimed invention as noted but does not disclose wherein a relational interaction outcome is determined between two or more users.  However, Cahoy discloses:
	Cahoy [0017] Traditional economics--"microeconomics," to be more specific--provides useful insight into human behavior by making assumptions regarding the desires of individuals and determining the outcome of interactions given a set of facts. The assumptions are often intuitive and most certainly play a role in real decision-making, such as the notion that individuals wish to achieve the best economic outcome for themselves. The present invention utilizes certain aspects of this theory, but instead provides an incentive-based process that does not reward the individuals participating in the study, thereby eliminating the chance that self interest may be a factor, but by rewarding an independent third person based upon the actions of the juror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacob,  Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford to obtain above limitation for the purpose of making assumptions .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacob,   Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford and further in view of Agrawal (US 2019/0102376)	
Regarding claim 9, the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford discloses the elements of the claimed invention as noted but does not disclose wherein a professional interaction outcome is determined between two or more users.  However, Agrawal discloses:
	Agrawal [0038] As another example, a computing device can identify an incoming communication from a contact or address associated with a health profession. In turn, the computing device can use additional context information to provide a health-based action recommendation to the user. For instance, a calendar application may indicate that the user had an appointment with the health professional two days prior, or a health tracking application may indicate that the user has abnormal biometric readings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford to obtain above limitation based on the teachings of Agrawal for the purpose of indicating that the user had an appointment with the health professional.  

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford and further in view of Nguyen (US 2019/0272765). 
Regarding claim 10, the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford discloses the elements of the claimed invention as noted but does not disclose wherein an educational interaction outcome is determined between two or more users.  However, Nguyen discloses:
	Nguyen [0043] Specifically, the feedback module 600 provides feedback questions and interaction interacting with the teacher 91 and the student 91 so as to make sure students understand. The teacher 91 and the student 91 are able to be interacted on the web page section 220 through the online platform 200. It is worth mentioning that the feedback could be in the form of sample test practice so that students can easily pass the exams. It is worth mentioning that the feedback can also be in the forms of quizzes, tests, and interactive questions.
may indicate that the user has abnormal biometric readings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford to obtain above limitation based on the teachings of Nguyen for the purpose of providing interaction between a student and teacher.   

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford and further in view of Dos Reis Costa (US 2018/0068573).  

	Dos Reis Costa  [0103] Face-to-face communication plays a major role in our lives. A major part of the communication process is nonverbal language, which are the messages that we send beyond the words themselves, such as gestures, facial expressions, and voice pitch. These micro-level aspects of social skills are highly important in determining the outcomes of social interactions. However, our nonverbal behaviors are often performed unconsciously and automatically, so we can negatively affect our social interactions without realizing that. Among the nonverbal behaviors, the use of voice is one of the most important in impression formation. When we speak, people pay attention not only to what we say, but also how we say it, including aspects such as pitch, volume, and pace. For instance, people with lower-pitched voices are associated as more attractive, dominant and having more favorable personality traits. In fact, pitch can even influence voting behavior. Politicians know the importance of using their voices effectively, which is why many of them have voice-coaching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford to obtain above limitation based on the teachings of Dos Reis Costa for the purpose of determining the outcomes of social interactions. 
Regarding claim 12, the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood, Sawford and Dos Reis Costa discloses wherein a personal interaction outcome is determined between two or more users.
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford and further in view of Le (US 2019/0336030)
Regarding claim 13, the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford discloses the elements of the claimed invention as noted but does not disclose wherein a neuro-connection interaction outcome is determined between two or more users.  However, Le discloses:
	Le [0042] Block S130 preferably also filters comparisons between EEG signals of different users based upon neurological conditions of the users.  . In one example implementation, Block S130 constructs a baseline neurological impairment model by comparing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacob, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford to obtain above limitation based on the teachings of Le for the purpose of correlating with neural interactions between multiple neurological conditions.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob.
Regarding claim 14, Jacob discloses:
a database in communication with one or more computing devices via a network, the database is configured to store user characteristics generated via an assessment module in operable communication with a processor executing instructions stored in the database, the processor configured to perform the following:
Jacob [0095], Fig 1, Disclosed subject matter may determine if individuals have a basic connection with each other, based on needs and differences in their personality. Users may complete one of many personality tests at the start, after they complete their profile. Once the test is completed, the results of the tests are revealed. For the basic test, a user may be given results for the two core categories of communication and intimacy. There may be four personality codes on the scale that are given: high/high, high/low, low/low, and low/high. For the expanded version, users may be given a level that corresponds with each high or low. This may range from extremely high need to extremely low need which comprise the personality code. The results of a user's personality type may be stored in the database..

aggregating, via the assessment module, user characteristics determined via a test generation module configured to provide a test to a plurality of users; and
	Jacob [0095] Disclosed subject matter may determine if individuals have a basic connection with each other, based on needs and differences in their personality. Users may complete one of many personality tests at the start, after they complete their profile. Once the test is completed, the results of the tests are revealed. For the basic test, a user may be given results for the two core categories of communication and intimacy. There may be four personality codes on the scale that are given: high/high, high/low, low/low, and low/high. For the expanded version, users may be given a level that corresponds with each high or low. This may range from extremely high need to extremely low need which comprise the personality code. The results of a user's personality type may be stored in the database.  
see specification paragraph 8, In one aspect the user characteristic corresponds to a communication characteristic, and intimacy characteristic, a teamwork characteristic, or another useful characteristic as known in the arts.  

assigning the user characteristics to one or more identifiers, the identifiers generated via an identifier generation module and comprised of two or more indicators, the two or more indicators corresponding to at least one user characteristic.
Jacob [0135] A number of personality traits may contribute to variables and/or may be variables associated with a system for matching. These traits may include, but are not limited to communication, intimacy, adaptability, interactivity (conflict resolution), interactivity (personal time), and social.

	See specification paragraph 37, In one example, the four factors include communication, intimacy, adaptability and interactivity. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Calcaterra (US 2018/0219938)
Regarding claim 15, Jacob discloses the elements of the claimed invention as noted but does not disclose further comprising an interaction module to determine a group of users suitable for an interaction event.  However, Calcaterra discloses:
	Calcaterra claim 10, The computer-implemented method of claim 1, wherein determining the one or more data sharing actions to be performed during the event includes determining a group of users to invite to the event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Calterra for the purpose of determining a group of users to invite to an event.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Jacob and Calcaterra and further in view of Dosi (US 2018/0146063). 

	Dosi [0038] The data obtained by the page data module 204 can be used by the identifier generation module 206 to generate identifiers to be suggested for pages. This data can be combined in any number of ways to produce the identifiers. For example, in some embodiments, the identifier generation module 206 can generate identifiers for a page based in part on any categories and/or sub-categories associated with the page. For example, when generating identifiers for a page named "Zito's Tacos", the identifier generation module 206 can combine portions of the page's name and respective portions of any categories and/or sub-categories associated with the page. In this example, if the page is associated with the categories "Food Trucks", "Late Night Eateries" and "Churros", then the identifier generation module 206 can generate the following suggested identifiers: "@ZitosTacosFood", "@ZitosTacosTruck", "@ZitosTacosFoodTruck", "@ZitosTacosLateNight", "@ZitosTacosEatery", "@ZitosTacosLateNightEatery", and "@ZitosTacosChurros", to name some examples.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacob and Calcaterra to obtain above limitation based on the teachings of Dosi for the purpose of generating identifiers for suggested pages.   

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Faul  in view of Pulver in view of Cornell in view of Kennewick in view of Cohn in view of Masood in view of Sawford.  

a relationship tab
However, Faul discloses: 
	Faul [0053] An "Add" button 316 is provided on the User Relationships page, which displays the interface for adding relationships. An "Edit" button 318 displays the interface for editing relationships. In one embodiment, the Edit button is only enabled when a single user relationship is selected from the list above. The "Delete" button 320 is used to delete one or more relationships from the list above. In one embodiment, the delete button deletes selected relationships from the list above. The "Customize" button 322 allows modification of a specific user relationship. In one embodiment, the button is only enabled if a single user relationship is selected from the list, and the source of that user relationship was manual entry. In various embodiments, processes are provided for navigating through large numbers of user relationships, such as "<Previous" and "Next>" buttons 324, drop down page list 326, or scroll bars.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Faul for the purpose of adding relationships.  

a professional tab, 
However, Pulver discloses:
	Pulver [0093] In one implementation using the client application the client may locate security professionals near a specified location by entering address, town, city and/or zip code into the security professional tracking screen. The client application allows the client the ability 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Pulver for the purpose of allowing the client to book the security professional instantly.

a social/recreational tab, 
However, Cornell discloses: 
	Cornell abstract, In response to a first user input in connection with a displayed video, a social interaction toolbar is displayed along an edge of a viewing area. The social interaction toolbar includes a plurality of buttons, each corresponding to a social interaction feature. Simultaneously, the video is displayed across substantially all of the viewing area. In response to receiving a selection of a button in the social interaction toolbar, a user interface of the social interaction feature corresponding to the selected button is displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Cornell for the purpose of providing a social interaction toolbar which includes a plurality of buttons, each corresponding to a social interaction feature.

a personal tab, 
However, Kennewick discloses:
	Kennewick [0052] In an implementation, user interface instructions 122 may generate a personal assistant interface. The personal assistant interface may provide an interface for the user to interact with system 100. For example, a user may touch/tap a prompt/button provided on the personal assistant interface to initiate interaction with the personal assistant. In an implementation, the personal assistant interface may provide a visual, audio, and/or other mode of response to a natural language query from a user. For example, the personal assistant interface may display a list of nearby preferred shopping locations, or a local map and/or directions for a requested shopping location to the user in response to a corresponding query from the user. In an implementation, the personal assistant interface may provide a visual (or other) representation of the natural language input from the user such as, for example, text transcribing the natural language input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Kennewick for the purpose of providing a personal assistant interface.  

a neuro-connection tab
However, Cohn discloses: 
	Cohn [0079] In the present example, the list 712 of selectable medical discipline category buttons includes a "Cardiovascular Medicine" button 714, "Endocrinology" button 716, "Gastroenterology" button 718, "Genitourinary Medicine" button 720, "Hematology and 
language input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Cohn for the purpose of providing selectable medical discipline category buttons. 

coach/trainer tab
However, Masood discloses:
	Masood [0120] FIG. 4 is an illustration of a screen image of a user device 400 displaying an example "to do" list screen 405, in accordance with a representative embodiment of the present disclosure. As shown in the illustration of FIG. 4, the "to do" list screen 405 comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings Masood for the purpose of providing user selectable tabs.  

and an educational tab.
However, Sawford discloses:
	Sawford [0179] In the production system mode, the navigation menu is designed so that the `Education` button 71 provides a mechanism for the user to input data by way of two options. One option is for specifying the educational institution that a user may wish to enter by way of the `Educational Institution’ button 97, which may be further broken down by the sub-menu structure 99 shown in FIG. 8A. The sub-menu structure 99 provides for the secondary, college and/or tertiary institutions to be selected by way of the drop down menu buttons `Secondary` 101, `College` 103 and `Tertiary` 105 respectively. Each of these buttons provides for the user to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Sawford for the purpose of specifying the educational institution that a user may wish to enter.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Calcaterra 
Regarding claim 18, Jacob discloses:

a database in communication with one or more computing devices via a network, the database is configured to store user characteristics generated via an assessment module in operable communication with a processor executing instructions stored in the database, the processor configured to perform the following:
Jacob [0095], Fig 1, Disclosed subject matter may determine if individuals have a basic connection with each other, based on needs and differences in their personality. Users may complete one of many personality tests at the start, after they complete their profile. Once the test is completed, the results of the tests are revealed. For the basic test, a user may be given results for the two core categories of communication and intimacy. There may be four personality codes on the scale that are given: high/high, high/low, low/low, and low/high. For the expanded version, users may be given a level that corresponds with each high or low. This may range from 

aggregating, via the assessment module, user characteristics determined via a test generation module configured to provide a test to a plurality of users;
Jacob [0095], Fig 1, Disclosed subject matter may determine if individuals have a basic connection with each other, based on needs and differences in their personality. Users may complete one of many personality tests at the start, after they complete their profile. Once the test is completed, the results of the tests are revealed. For the basic test, a user may be given results for the two core categories of communication and intimacy. There may be four personality codes on the scale that are given: high/high, high/low, low/low, and low/high. For the expanded version, users may be given a level that corresponds with each high or low. This may range from extremely high need to extremely low need which comprise the personality code. The results of a user's personality type may be stored in the database.

assigning the user characteristics to one or more identifiers, the identifiers generated via an identifier generation module and comprised of two or more indicators, the two or more indicators corresponding to at least one user characteristic; and
Jacob [0135] A number of personality traits may contribute to variables and/or may be variables associated with a system for matching. These traits may include, but are not limited to communication, intimacy, adaptability, interactivity (conflict resolution), interactivity (personal time), and social.

	See specification paragraph 37, In one example, the four factors include communication, intimacy, adaptability and interactivity. 

determining, via an interaction module, a group of users suitable to attend an interaction event.
Jacob discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Calcaterra discloses:
Calcaterra claim 10, The computer-implemented method of claim 1, wherein determining the one or more data sharing actions to be performed during the event includes determining a group of users to invite to the event.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob to obtain above limitation based on the teachings of Calcaterra for the purpose of determining a group of users to invite to an event.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacob and Calcaterra  in view of Faul in view of Pulver in view of Cornell in view of Kennewick  in view of Cohn in view of Masood in view of Sawford.   

a relationship tab
However, Faul discloses: 
	Faul [0053] An "Add" button 316 is provided on the User Relationships page, which displays the interface for adding relationships. An "Edit" button 318 displays the interface for editing relationships. In one embodiment, the Edit button is only enabled when a single user relationship is selected from the list above. The "Delete" button 320 is used to delete one or more relationships from the list above. In one embodiment, the delete button deletes selected relationships from the list above. The "Customize" button 322 allows modification of a specific user relationship. In one embodiment, the button is only enabled if a single user relationship is selected from the list, and the source of that user relationship was manual entry. In various embodiments, processes are provided for navigating through large numbers of user relationships, such as "<Previous" and "Next>" buttons 324, drop down page list 326, or scroll bars.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob and Calcaterra to obtain above limitation based on the teachings of Faul for the purpose of adding relationships.  

a professional tab, 
However, Pulver discloses:
	Pulver [0093] In one implementation using the client application the client may locate security professionals near a specified location by entering address, town, city and/or zip code 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob and Calcaterra to obtain above limitation based on the teachings of Pulver for the purpose of allowing the client to book the security professional instantly.

a social/recreational tab, 
However, Cornell discloses: 
	Cornell abstract, In response to a first user input in connection with a displayed video, a social interaction toolbar is displayed along an edge of a viewing area. The social interaction toolbar includes a plurality of buttons, each corresponding to a social interaction feature. Simultaneously, the video is displayed across substantially all of the viewing area. In response to receiving a selection of a button in the social interaction toolbar, a user interface of the social interaction feature corresponding to the selected button is displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob and Calcaterra to obtain above limitation based on the 

a personal tab, 
However, Kennewick discloses:
	Kennewick [0052] In an implementation, user interface instructions 122 may generate a personal assistant interface. The personal assistant interface may provide an interface for the user to interact with system 100. For example, a user may touch/tap a prompt/button provided on the personal assistant interface to initiate interaction with the personal assistant. In an implementation, the personal assistant interface may provide a visual, audio, and/or other mode of response to a natural language query from a user. For example, the personal assistant interface may display a list of nearby preferred shopping locations, or a local map and/or directions for a requested shopping location to the user in response to a corresponding query from the user. In an implementation, the personal assistant interface may provide a visual (or other) representation of the natural language input from the user such as, for example, text transcribing the natural language input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob and Calcaterra to obtain above limitation based on the teachings of Kennewick for the purpose of providing a personal assistant interface.  

a neuro-connection tab
However, Cohn discloses: 

language input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob and Calcaterra to obtain above limitation based on the teachings of Cohn for the purpose of providing selectable medical discipline category buttons. 

coach/trainer tab
However, Masood discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob and Calcaterra to obtain above limitation based on the teachings Masood for the purpose of providing user selectable tabs.  

and an educational tab.
However, Sawford discloses:
	Sawford [0179] In the production system mode, the navigation menu is designed so that the `Education` button 71 provides a mechanism for the user to input data by way of two options. One option is for specifying the educational institution that a user may wish to enter by way of the ‘Educational Institution’ button 97, which may be further broken down by the sub-menu 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacob and Calcaterra to obtain above limitation based on the teachings of Sawford for the purpose of specifying the educational institution that a user may wish to enter.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacob and Calcaterra  in view of Faul in view of Pulver in view of Cornell in view of Kennewick  in view of Cohn in view of Masood in view of Sawford and further in view of Yonekura (US 2019/0122093) and further in view of Faaburg (US 2018/0139291) and further in view of Kalmus (US 2018/0293103) and further in view of Argyros (US 2019/0164095).   
Regarding claim 20, the combination of Jacob, Calcaterra, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford discloses the elements of the claimed invention as noted but does not disclose an artificial intelligence module aggregates user characteristics.  However, Yonekura discloses: 
	Yonekura [0076] In the structure shown in FIG. 5, the first database 104a and the second database 104b are linked with an operate in cooperation with the first information processing module 102a which has an artificial intelligence function. The first information processing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacob, Calcaterra, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford to obtain above limitation based on the teachings of Yonekura for the purpose of reflecting characteristics as an aggregate of all users.  

and modifies algorithms of the identifier generation module,
The combination of Jacob, Calcaterra, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Faaberg discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacob, Calcaterra, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford to obtain above limitation based on the teachings of Faaberg for the purpose of the file identifier module receiving contextual information.  

the interaction module, 
The combination of Jacob, Calcaterra, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kalmus discloses:
Kalmus [0080] In some examples, file identifier module 24 may receive contextual information from computing devices 8 and 10 in substantially real-time. In other examples, file identifier module 24 may receive contextual information from computing devices 8 and 10 at various earlier times and use the earlier information to learn and produce rules (e.g., using artificial intelligence or machine learning techniques) for discerning which one or more data files are identified or predicted to be accessed by a user using computing device 10 at a later particular time.


assessment module 
The combination of Jacob, Calcaterra, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Argyros discloses: 
	Argyros [0025] In another embodiment, machine learning algorithms can be applied to improve risk weight value determination. The NLP system 206 may comprise an artificial intelligence unit trained by a model trainer (e.g., using machine learning techniques such as support vector machines, neural networks, clustering, decision tree learning, etc.) to identify text of parameters associated with certain risk components and weights. Training data may be received from various data references, including, for example, from a user through a graphical user interface presented on the display of a client device and/or from a corpus of training data. Using the artificial intelligence, risk assessment module 202 may receive data including the risk components and a weight adjustment from the NLP system 206.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacob, Calcaterra, Faul, Pulver, Cornell, Kennewick, Cohn, Masood and Sawford to obtain above limitation based on the teachings of 
to optimize user interactions.
The above limitation is drawn to intended use and is not given patentable weight.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
9/24/2021